Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed January 25, 2021, with respect to the rejection(s) of claims 1-21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference DiPoto regarding the amended limitations regarding the engagement between the internal and external advancement structures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-14, 16-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 5,957,953 to DiPoto et al.
 As to Claim 1, DiPoto discloses a system (Fig. 4). The system comprises a bone anchor (70) comprising a shank having a first end (near 66, Fig. 4), a second end (near 68, Fig. 4), and an inner wall (Fig. 4) defining a channel (66) extending through the shank from the first end to the second end and having a channel axis (Fig. 4), wherein an internal advancement structure (68) is provided on the inner wall (Fig. 4, Col. 7, Lines 17-30). The system includes elongate instrument (64) configured to extend through the channel to a position closer axially to the second end of the shank than to the first end of 
As to Claim 2, DiPoto discloses a system wherein the internal advancement structure (68) comprises an internal thread and the external advancement structure (79) comprises an external thread (Col. 7, Lines 30-38).
As to Claim 3, DiPoto discloses a system wherein the internal and the external threads are cylindrical threads (Col. 7, Lines 30-38).
As to Claim 4, DiPoto discloses a system wherein the tip portion (79a) is movable in the channel from the first end of the shank to the second end of the shank (Col. 7, Lines 17-38).
As to Claim 5, DiPoto discloses a system wherein the tip portion (79a) is movable to an axial position where the tip portion extends out of the second end of the shank (Col. 7, Lines 17-38). 
As to Claim 6, DiPoto discloses a system wherein the elongate instrument (64) is configured to extend out of the first end of the shank when the tip portion is at or close to the second end of the shank (Col. 7, Lines 17-38).
As to Claim 7, DiPoto discloses a system wherein the internal advancement structure (68) and the external advancement structure (79) are configured to cooperate to secure the elongate instrument relative to the bone anchor against axial displacement (Col. 7, Lines 17-38). 
Claim 8, DiPoto discloses a system wherein the elongate instrument further comprises a first engagement structure (76) that is configured to cooperate with a second engagement structure (72) of the bone anchor, of the elongate instrument, or of a further instrument, to prevent rotation of the elongate instrument relative to the bone anchor (Col. 7, Lines 30-38).
As to Claim 9, DiPoto discloses a system wherein an axial length of the external advancement structure (79) is greater than or equal to an axial length of the internal advancement structure (68, Fig. 4).  
As to Claim 10, DiPoto discloses a system wherein the elongate instrument comprises a rear end (near 80, Fig. 4) opposite to the tip portion and a neck (near 78, Fig. 4) between the external advancement structure and the rear end and positioned close to the external advancement structure (Fig. 4). 
As to Claim 12, DiPoto discloses a system wherein the axial length of the external advancement structure (79) is sufficiently long to secure the elongate instrument against axial movement relative to the bone anchor (Col. 7, Lines 30-38).
As to Claim 13, DiPoto discloses a system wherein the tip portion (79a) comprises at least one cutting edge that is configured to cut into bone (Col. 7, Lines 61-64). 
As to Claim 14, DiPoto discloses a system wherein a stop (85) is provided at the inner wall of the shank to limit axial movement of the elongate instrument into the bone anchor (Col. 8, Lines 1-4). 
As to Claim 16, DiPoto discloses a system wherein the elongate instrument (64) comprises a tube (Fig. 4). 
As to Claim 17, DiPoto discloses a system wherein the elongate instrument (64) is monolithic (Fig. 4 and Col. 7, Lines 17-30). 
As to Claim 18, DiPoto discloses a system further comprising a tool (84) having a first portion (86) configured to hold the shank (at 82) and a second portion (87) configured to hold the elongate 
As to Claim 19, DiPoto discloses a system wherein at least part of the internal advancement structure (68) is closer axially to the second end of the shank than to the first end of the shank (Fig. 4).
As to Claim 22, DiPoto discloses a system wherein the tip portion (79a) is configured to be fixed axially relative to and to move together axially with the external advancement structure (Col. 7, Lines 17-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 5,957,953 to DiPoto et al. in view of U.S. Patent Pub. No. 2009/0112270 to Lunn et al.
As to Claim 11, DiPoto discloses the claimed invention except for wherein an axial length of the external advancement structure is smaller than an axial length of the internal advancement structure.
Lunn discloses a bone anchor system (Fig. 1) wherein an axial length of the external advancement structure (31c) is smaller than an axial length of the internal advancement structure (23c, Figs. 1-2, [0019]) in order to allow for securement within the channel of the shank [0019].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone anchor system of DiPoto with the thread modification of Lunn in order to allow for securement within the channel of the shank.

Claims 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 5,957,953 to DiPoto et al. in view of U.S. Patent Pub. No. 2009/0149862 to Kim.
As to Claim 20, DiPoto discloses a method of anchoring a bone anchor to a bone with an elongate instrument (Col. 7, Lines 17-68 – Col. 8, Lines 1-14). The bone anchor (70) comprises a shank having a first end (near 66, Fig. 4), a second end (near 68, Fig. 4), and an inner wall (Fig. 4) defining a channel (66) extending through the shank from the first end to the second end and having a channel axis (Fig. 4), wherein an internal advancement structure (68) is provided on the inner wall (Fig. 4, Col. 7, Lines 17-30). The system includes elongate instrument (64) configured to extend through the channel to a position closer axially to the second end of the shank than to the first end of the shank (Col. 7, Lines 30-38), the elongate instrument comprising a tip portion (79a) and an external advancement structure (79) configured to cooperate with the internal advancement structure (68) of the bone anchor (Col. 7, Lines 30-38), wherein an engagement between the internal and external advancement structures is configured to hold the tip portion (79a) at a first axial position relative to the bone anchor and wherein 
As to Claim 21, DiPoto discloses a method wherein the tip portion (79a) is configured to facilitate placement or implantation of the bone anchor at a desired position and/or orientation at the bone (Col. 7, Lines 61-67 – Col. 8, Lines 1-4).
As to Claims 15, 20, and 21, DiPoto discloses the claimed invention except for wherein the elongate instrument comprises a sensor element or a marker element, and removing the tip portion and the external advancement structure of the elongate instrument from the channel via the first end of the shank
Kim discloses a bone anchor system (Fig. 4) wherein the elongate instrument (10) comprises a marker element (20, 28, and [0083]), and removing the tip portion and the external advancement structure of the elongate instrument from the channel via the first end of the shank [0035-0037, 0095] 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone anchor system of DiPoto with the marker and elongate instrument modification of Kim in order to allow for the surgeon to determine proper insertion length of the elongate instrument, and establish proper positioning of the bone anchor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775